      Case 20-10752-abl         Doc 24      Entered 05/26/20 09:43:41        Page 1 of 3




 1   Philip Bentley, Esq. (Admission Pending)
     New York Bar No. 1992627
 2   KRAMER LEVIN NAFTALIS & FRANKEL LLP
     1177 Avenue of the Americas
 3   New York, New York 10036
     Telephone: (212) 715-9100
 4   Fax: (212) 715-8000
     Email: pbentley@kramerlevin.com
 5
     Attorneys for Beverly Crawford and
 6   Alvino Crawford, individually and as
 7   the parents of the decedent Alvino
     Dwight Crawford
 8

 9                             UNITED STATES BANKRUPTCY COURT

10                                         DISTRICT OF NEVADA

11                                                    ***
     In re:                                                      Case No. 20-10752-ABL
12
              JIMENEZ ARMS, INC.,                                Chapter 7
13
                             Debtor.
14

15
                  DESIGNATION OF LOCAL COUNSEL AND CONSENT THERETO
16
              The undersigned, attorney for Beverly Crawford and Alvino Crawford, individually and as
17
     the parents of the decedent Alvino Dwight Crawford, has submitted to the Court a “Verified Petition
18
     for Permission to Practice in this Case Only.” Not being admitted to the bar of this Court, and not
19
     maintaining an office in the District of Nevada for the practice of law, he believes it to be in the bests
20
     interests of the client to designate Bart K. Larsen, Esq., attorney at law, member of the State Bar of
21
     Nevada and previously admitted to practice before the above-entitled Court, as associate local
22
     counsel in this action. The address of said designated Nevada counsel is:
23
                                               Bart K. Larsen, Esq.
24                                               SHEA LARSEN
                                       1731 Village Center Circle, Suite 150
25                                          Las Vegas, Nevada 89134
                                                 (702) 741-7432
26                                              blarsen@shea.law
27            By this designation the undersigned attorneys and party agree that all documents and papers
28   issued out of this Court in the above-entitled case may be served on the designated local counsel.

                                               Page 1 of 3
      Case 20-10752-abl         Doc 24   Entered 05/26/20 09:43:41        Page 2 of 3




 1   Further, said local counsel shall be responsible for providing copies of the same to the co-counsel.

 2   Further, this designation constitutes agreement and authorization by the undersigned for the

 3   designated local counsel to sign stipulations binding on all of us. The time for performing any act

 4   under applicable Rule shall run from the date of service on the local counsel.

 5
                                                          /s/ Philip Bentley, Esq.
 6                                                        Philip Bentley, Esq.
 7                                                        Counsel for Beverly Crawford and
                                                          Alvino Crawford, individually and as
 8                                                        the parents of the decedent Alvino
                                                          Dwight Crawford
 9

10
                           CONSENT OF DESIGNATED NEVADA COUNSEL
11
             The undersigned hereby consents to serve as associate Nevada counsel in this case and agrees
12
     that he is responsible for being counsel upon whom all documents and other papers issued out of
13
     this Court shall be served, and that he is responsible to transmit copies of all documents and other
14
     papers so served to the admitted out-of-state counsel of record and to keep such counsel informed
15
     as to the status of the case.
16                                                        /s/ Bart K. Larsen, Esq.
                                                          Bart K. Larsen, Esq.
17

18
                        APPOINTMENT OF DESIGNATED NEVADA COUNSEL
19
             The undersigned parties appoint Bart K. Larsen, Esq. as their Designated Nevada Counsel in
20
     this case.
21                                                        /s/ Beverly Crawford
                                                          Beverly Crawford, individually and
22                                                        as a parent of the decedent
                                                          Alvino Dwight Crawford
23

24                                                        /s/ Alvino Crawford
                                                          Alvino Crawford, individually and
25                                                        as a parent of the decedent
                                                          Alvino Dwight Crawford
26

27

28

                                            Page 2 of 3
      Case 20-10752-abl       Doc 24     Entered 05/26/20 09:43:41         Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on May 26, 2020, I electronically transmitted the foregoing

 3   DESIGNATION OF LOCAL COUNSEL AND CONSENT THERETO to the Office of the Clerk

 4   of the Bankruptcy Court, using the CM/ECF System, for filing and transmittal of a Notice of

 5   Electronic Filing to the CM/ECF registrants listed for this matter.

 6

 7                                                 By: /s/ Bart K. Larsen, Esq.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             Page 3 of 3
